DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 248.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 presents limitations not illustrated or disclosed such that the claim may be considered indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11-13, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 5,919,062).
In regard to claim 1, Wu discloses a connector 10 comprising: 
a housing 20 comprising:
a member having a plurality of sides 21, 22, 23, 24 and a first opening 211 at a first side, the first opening 211 comprising a first section (above 25) and a second section (below 25) separated by a portion 25 of the member, and
a frame 30 mounted to the member at the first side and having a plurality of walls 31, 32, 33 defining a second opening 311, wherein the second opening 311 is aligned with the first opening 211; and 
a plurality of conductive elements 40 held by the housing 20, each of the plurality of conductive elements 40 comprising a mating end (see illustrated drawing below), a mounting end (see illustrated drawing below) opposite the mating end, and an intermediate portion (see illustrated drawing below) that extends between the mating end and the mounting end, wherein:
the mating ends are exposed within the first opening 211.

In regard to claim 6, Wu discloses the frame 30 is metal.

In regard to claim 8, Wu discloses the frame 30 comprises at least one latch 34; and the member comprises at least one opening 26 configured to receive the latch 34.

In regard to claims 11-13, the recitation regarding “signal and power” has not been given a significant patentable weight  since it has been held that a recitation with respect to the 

In regard to claim 23, Wu discloses an electronic assembly comprising: 
a first printed circuit board 50; and
a first connector 10 mounted to the first printed circuit board 50, the first connector 10 comprising: 
a housing 20 comprising:
a member having a plurality of sides 21, 22, 23, 24 and at least one opening 211 at a first side, the at least one opening 211 being bounded by a perimeter; and
a frame 30 comprising a plurality of walls 31, 32, 33 , wherein the frame 30 is mounted to the member with the plurality of walls of the frame aligned with the perimeter of the member and features 34 of the frame interlocking with features 26 of the member at the perimeter; and
a plurality of conductive elements 40 held by the housing 20, each of the plurality of conductive elements 40 comprising a mating end (see illustrated drawing below), a mounting end (see illustrated drawing below) opposite the mating end, and an intermediate portion (see illustrated drawing below) that extends between the mating end and the mounting end; wherein the mounting ends of the plurality of conductive elements are electrically connected to the first printed circuit board 50 and the mating ends of the plurality of conductive elements are exposed within openings of the at least one opening.

In regard to claim 24, Wu discloses the member is insulative and the frame 30 is metal.


[AltContent: connector][AltContent: textbox (immediate portion)][AltContent: connector][AltContent: textbox (mating end)][AltContent: connector]
    PNG
    media_image1.png
    254
    321
    media_image1.png
    Greyscale

[AltContent: textbox (mounting end)]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 14-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.	

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wu’s invention by constructing the connector housing of a plastic material which is highly resistant to degradation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

In regard to claim 4, Wu does not disclose the plurality of sides 21, 22, 23, 24 of the member are formed by plastic walls not thicker than 1.0 mm.
Regarding the particular dimensions of the walls, to the extent that Wu does not specify exact dimensions, at the time of the invention, workable dimensions of the walls would have been a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

In regard to claim 7, Wu does not disclose the frame is die-cast metal.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wu’s invention by constructing the frame of a die-cast metal material which produces parts that are durable and dimensionally stable, while maintaining close tolerances, Die-cast metals are also heat resistant, strength and weight and Die cast parts are stronger than plastic injection moldings having the same dimensions since it has been held to be within the general skill of a worker in the art to select a 
In regard to claim 14, Wu discloses the connector further comprises a guidance member (the inner perimeter of opening 211 formed a guidance member), and the guidance member is configured to engage a complementary guidance member of a complementary connector so as to align the connector 10 with the complementary connector.
	However, Wu does not disclose the guidance member positioned between the first section and the second section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wu’s invention by having the guidance member positioned between the first section and the second section since applicants have presented no explanation that this particular location of the guidance member is significant or is anything more than one of numerous locations a person of ordinary skill in the art would find obvious for the purpose of providing a key or a guideway for the two mating connectors.  A shifting in location is generally recognizing as being within the level of ordinary skill in the art when the operation of the device would not thereby be modified.  In re Japikse, 86 USPQ 70 (CCPA 1950).

In regard to claim 15, Wu discloses the guidance member and the member is a single-piece.

In regard to claim 16, Wu discloses the guidance member and the frame 30 is a single-piece (when the frame 30 is attached to the member 20).


Official Notice is taken that both the concept and the advantages of joining two members together which include dovetail joint are well known and expected in the art. The advantages of the dovetail joint are that it is the strongest of all joints, has a large gluing area, is interlocking, resists being pulled apart, looks attractive, and would hold together even without glue. (see US 5098315, US 8435075, US 6193550).

Allowable Subject Matter
Claims 28-30 are allowed.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-20, 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: in regard to claim 9, the prior art fails to provide, teach or suggest the first opening is bounded by a plurality of chamfered walls; and the plurality of chamfered walls mate with the plurality of beveled walls of the frame. In regard to claim 18, the prior art fails to provide, teach or suggest the first section of the member has a depth greater than a depth of the second section of the member along a longitudinal direction substantially perpendicular to the first side. In regard to engaging edges of the frame and the member so as to move the frame with respect to the member in a direction parallel to the first side; and moving the frame with respect to the member in the first direction to engage a projection in an opening whereby motion of the frame with respect to the member in the direction parallel to the first side is blocked.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





Tdt
4/1/2021

/THO D TA/Primary Examiner, Art Unit 2831